Citation Nr: 0731957	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for patella femoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1983 to 
November 1987, and November 1998 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran's patella femoral syndrome of the left knee is 
not productive of limitation of flexion to 30 degrees or 
less, limitation of extension to 15 degrees or more, moderate 
recurrent subluxation or lateral instability, degenerative 
joint disease seen on x-ray, or ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for left knee patella femoral syndrome are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5260, 6261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
March 2003, subsequent to the initial AOJ decision.  The 
veteran's claim was thereafter readjudicated in the Statement 
of the Case.  Additional notice was provided to the veteran 
in June 2003, March 2006 and September 2006.  Her claim was 
thereafter readjudicated in a June 2007 Supplemental 
Statement of the Case.  These notices read as a whole 
appropriately advised the veteran of all the Pelegrini II 
notice elements as listed above.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of these notices fully comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  In addition, her 
claim was subsequently readjudicated after providing the 
veteran with an opportunity to respond to the notices.  
Furthermore, the veteran was told it was her responsibility 
to support the claim with appropriate evidence, and she was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  

The Board also finds that VA has cured any defect in the 
initial notice provided in 2003 (namely failure to provide 
notice of the fourth Pelegrini II element) by providing the 
veteran with appropriate notice in March 2006 and 
subsequently adjudicating the claim in June 2007 after giving 
the veteran an opportunity to respond, which she did.  In 
addition, the veteran submitted a statement in April 2006 
that she has no additional evidence to submit in support of 
her claim.    

The Board also notes that the veteran was provided notice in 
March 2006 of the information and evidence necessary to 
establish an effective date for any award of benefits, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, given the denial hereafter of the veteran's claim, 
any questions as to an effective date are moot.  Thus the 
Board finds that the veteran has not been prejudiced by VA's 
failure to provide earlier notice on this element of her 
claim.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices; and she has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
any deficiency in the notice given.  Further, the Board finds 
that the purpose behind the notice requirements has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record from January 1997 through 
June 2005 from VA Medical Centers in Birmingham, Alabama, 
Gainesville, Florida, Biloxi, Mississippi, and Pensacola, 
Florida.  The report of a magnetic resonance imaging (MRI) 
study of the left knee identified by the veteran as being 
conducted at Keesler Air Force Base has also been obtained.  
The veteran has not identified any other private treatment 
related to her service-connected left knee disability.  The 
veteran was notified in the rating decision, Statement of the 
Case and Supplemental Statements of the Case of what evidence 
the RO had obtained and considered in rendering its 
decisions.  She has not identified any additional evidence 
and stated in April 2006 that she had no additional evidence 
to submit in support of her claim.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in November 
2000 and June 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected left knee 
disability since she was last examined.  The veteran has not 
reported receiving any recent treatment, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected disability fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's service-connected patella femoral syndrome of 
the left knee has been evaluated as 10 percent disabling 
under Diagnostic Code 5257 since service connection was 
granted effective February 1996.  Diagnostic Code 5257 
provides for evaluating an impairment of the knee with 
recurrent subluxation or lateral instability as 10 percent 
disabling for a slight impairment, 20 percent disabling for a 
moderate impairment, and 30 percent disabling for a severe 
impairment, the maximum rating provided.  38 C.F.R. § 4.71a 
(2007).  Diagnostic Code 5257 is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

Other rating codes that may be applicable to the veteran's 
service-connected left knee disability include Diagnostic 
Codes 5003, 5256, 5260 and 5261.  Diagnostic Code 5003 is 
used to evaluate degenerative arthritis established by x-ray 
findings.  However, the evidence of records fails to show x-
ray findings of degenerative arthritis in the veteran's left 
knee.  Thus evaluation under Diagnostic Code 5003 is not 
warranted in this case.

Diagnostic Code 5256 provides for higher evaluation for 
ankylosis of a knee at a favorable angle in full extension or 
in slight flexion between 0 to 10 degrees.  38 C.F.R. § 4.71a 
(2007).  The medical evidence fails to show that the veteran 
has ankylosis of the left knee.  Thus evaluation under this 
Diagnostic Code is also not warranted in this case.

Limitation of motion caused by knee disabilities is evaluated 
under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
is used to evaluate knee disabilities based upon limitation 
of flexion of the knee.  It provides for a 20 percent 
disability rating when flexion is limited to 30 degrees; and 
a 30 percent disability rating when flexion is limited to 15 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).  Diagnostic Code 5261 is used to evaluate knee 
disabilities based upon limitation of extension of the knee, 
and provides for a 20 percent disability rating when 
extension is limited to 15 degree; a 30 percent disability 
rating when extension is limited to 20 degrees; a 40 percent 
disability rating when extension is limited to 30 degrees; 
and a maximum 50 percent disability rating when extension is 
limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2007).  Normal range of motion of the knee is 0 to 
140 degrees of extension to flexion.  38 C.F.R. § 4.71a, 
Plate II (2007).  

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2007); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2007).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2007).  

VA treatment records from October 1999 through June 2005 show 
the veteran has complained of pain and swelling in the left 
knee with movement and standing for long periods.  She also 
alternately complains of locking and giving way.  An October 
1999 treatment note indicates some fullness at the left 
popliteal fossa was found with minimal tenderness but without 
erythema.  There was good range of motion but some laxity at 
the left patellar area.  The assessment was questionable 
Baker's cyst at the left popliteal fossa.  Physical 
examination in March 2000 did not reveal any objective 
findings of edema, clubbing, claudication, swelling, 
tenderness or erythema of the left knee.  Range of motion was 
good.  X-rays taken on that date did not show any abnormality 
in the left knee.  A May 2000 MRI report, however, shows the 
veteran had a small effusion and possible dissecting Baker's 
cyst in the left knee.  Remaining VA treatment records 
continue to show the veteran had good range of motion without 
evidence of any significant joint swelling, erythema or 
tenderness.  The Board notes that after May 2002, the VA 
treatment records do not show any further complaints of or 
treatment specifically related to the veteran's left knee 
patella femoral syndrome.

The veteran underwent VA examinations in November 2000 and 
June 2005.  At the November 2000 examination, the veteran 
complained of pain and swelling in the knee daily aggravated 
by kneeling and squatting.  She reported intermittent give-
way episodes and feeling that something is loose or shifting 
in her knee.  She also admitted to catching and locking of 
her left knee.  Physical examination revealed the veteran 
walked with an antalgic gait favoring the left lower 
extremity.  She was wearing a soft Neoprene brace over her 
left knee.  There was no effusion or appreciable swelling.  
She had no atrophy of the quadriceps musculature.  She had 
full extension and flexion with essentially painless range of 
motion.  She had no significant laxity with valgus and varus 
stressing.  She had negative Lachman's with good endpoint, 
anterior drawer sign, apprehension sign and pivot shift.  
There was no increased warmth, temperature change or 
discoloration of the left knee.  She had mild tenderness to 
palpation of the peripatellar region and the patella facettes 
bilaterally.  She also had slight fullness in the popliteal 
fascia.  Her x-ray and MRI reports from May 2000 were 
reviewed.  The diagnosis was patella femoral syndrome of the 
left knee.  The examiner stated that there may be a slight 
decrease of range of motion and strength after periods of 
kneeling and squatting.  She may also be somewhat limited in 
prolonged standing, walking, kneeling, squatting and 
repetitive flexion to extension activities.

At the June 2005 VA examination, the veteran complained of 
intermittent level seven pain up to twice a month lasting up 
to three to four days at a time.  The pain is in the lateral 
aspect of the knee superior and then into the popliteal area.  
At the same time it gets stiff and swollen, but not hot or 
red.  She denied it weakens or gives out.  She also denied 
that the knee becomes fatigued or lacks endurance.  However, 
she did report that it occasionally locks up and takes a few 
minutes to get it moving.  She denied using any assistive or 
corrective devices.  Physical examination revealed she had a 
normal gait, but walked slow.  (The Board notes that VA 
treatment records show that the veteran walks slow mostly 
because she is the recipient of a kidney transplant due to 
end-stage renal disease.)  Deep tendon reflexes were 2+/4 
equal for the patellar and Achilles reflexes.  There was 
normal strength.  Testing to gravity and resistance were 
within normal limits for her age.  Flexion of the left knee 
was from 0 to 140 degrees.  There was no discomfort or 
difficulty with range of motion.  There was no abnormal 
motion with 0 to 30 degrees of flexion with valgus or varus 
stress on the medial and lateral collateral ligaments.  
Anterior and posterior drawer tests and McMurray's test were 
negative.  There was no medial or lateral joint line 
tenderness.  There were no effusions or erythema.  No 
popliteal masses were felt.  There was mild tenderness and 
crepitance with patellar pressure.  X-ray of the left knee 
was normal.  The diagnosis was left patellofemoral syndrome 
with residual mild discomfort.

The Board finds that the preponderance of the evidence is 
against finding that the veteran's service-connected left 
knee disability warrants a rating greater than 10 percent.  
The medical evidence shows that she has had good range of 
motion of the left knee.  VA examination failed to find any 
limitation of motion although the November 2000 VA examiner 
stated that she may have slight limitation of motion and 
weakness after periods of prolonged standing, walking, 
kneeling, squatting and repetitive flexion to extension 
activities.  Thus even considering the DeLuca factors in 
evaluating her service-connected left knee disability, the 
Board finds that the functional loss of the left knee is not 
consistent with limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  Thus a higher 
disability rating is not warranted under Diagnostic Codes 
5260 and 5261 for limitation of motion.  Neither does the 
evidence support granting a separate rating for limitation of 
motion of the left knee as the evidence fails to show that 
she in fact has compensable limitation of motion.  See 
VAOPGCPREC 9-2004; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 (limitation to flexion of 45 degrees and limitation 
of extension to10 degrees).  

Furthermore, a higher rating is not warranted under 
Diagnostic Code 5257 as the evidence fails to show that the 
veteran's left knee disability is consistent with moderate 
recurrent subluxation or lateral instability.  Although the 
veteran has complained of occasional giving way of the left 
knee, valgus and varus stress tests have shown at most mild 
laxity.  Taking that into consideration, along with the lack 
of limitation of motion, mild tenderness and only slight 
further limitation of function on usage, the Board finds that 
the veteran's disability picture is not consistent with 
moderate recurrent subluxation or lateral instability.

In addition, although the early treatment records showed the 
veteran may have had a Baker's cyst in the left knee, the 
current medical evidence does not show that this condition 
continues to exist.  Furthermore, the cyst at most caused 
additional pain which has been taken into consideration in 
evaluating the veteran's left knee disability.  At the June 
2005 VA examination, the objective evidence failed to show 
more than mild tenderness and crepitus in the left knee as 
the cause of the veteran's pain.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2007).  The Board finds that the current 
minimum 10 percent disability rating meets the intent of the 
rating schedule.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Thus application of the benefit of the doubt doctrine is not 
required.  Consequently, the veteran's claim must be denied.

 





ORDER

Entitlement to a rating in excess of 10 percent for patella 
femoral syndrome of the left knee is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


